DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response filed on January 28, 2022 has been received and fully considered.  
All previous claim rejections made under 35 U.S.C. 103 as indicated in the Office action dated September 1, 2021 are withdrawn in view of amendment made to claim 12, which requires the radiation damage protecting agent be “a hydrogen-gas containing gas comprising hydrogen gas”.  

Claim Objections
Claim 12 is objected to because of the following informalities:  The term “a hydrogen-gas containing gas comprising hydrogen gas” is unnecessarily redundant.  The term “gas comprising hydrogen gas” as supported by the specification would sufficiently describe the subject matter.  See published specification, [0055].    Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claim 12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (“Effects of drinking hydrogen-rich water on the quality of life of patients treated with radiotherapy for liver tumors”, Med Gas Res. 2011 Jun 7;1(1):11) in view of Ohta et al. (US 9050278 B2, published on June 9, 2015) (“Ohta” hereunder).

Kang discloses a method of administering hydrogen-rich water to cancer patients receiving radiotherapy for malignant liver tumors.   The reference teaches that radiotherapy adversely affects the surrounding normal cells.  See Background.  The reference teaches that the treatment for 6 weeks reduced reactive oxygen metabolites in the blood and maintained blood oxidation potential.  Specifically, the reference teaches that the number of the peripheral white blood cell count increased in the patient group who received the hydrogen-rich water during the radiation therapy. See Table 2.  
Kang fails to teach administering to patients a gas containing hydrogen gas.  
Ohta teaches a method of treating ischemia-reperfusion injury attributed to reactive oxygen species and/or free radicals caused by interrupted blood flow during surgery on a patient, which comprises administering either an aqueous solution or a gas comprising hydrogen molecules as an active ingredient to the patient; the hydrogen gas is at the concentration of 1-4.7 % v/v.  See col. 11, line 31 – col. 12, line 28.   The reference teaches that the maximum amount of hydrogen gas is set at 4.7 % to ensure safety, although the amount can be increased in a sealed environment with no static electricity.  
It would have been obvious to one of ordinary skill in the art before the time of filing of the present application to modify the teachings of the teachings of Kang and administer to cancer patients a gas containing hydrogen gas in the concentration of 1-4.7 % v/v as motivated by Ohta.  The skilled artisan would have been motivated to do so as, 1) all references teaches administering hydrogen to patients as an oxidation-reduction agent; 2) Ohta teaches hydrogen can be safely administered to human patients either in aqueous solution or in a gas form and the concentration of 1-4.7 % w/w in a sealed environment.  In this case, 1) since Kang teaches that administering hydrogen in an aqueous solution to liver cancer patients reduces the radiation damage in white blood cells, 2) Ohta teaches that hydrogen can be safely administered to human patients either in aqueous solution or in a gas form, the skilled artisan would have had a reasonable expectation of successfully reducing the radiation damage in white blood cells in liver cancer patients by administering hydrogen in gas form by combining the teachings of the references. 

 Response to Arguments
Applicant's arguments filed on January 28, 2022 have been fully considered but they are moot in view of the new grounds of rejections as indicated above. 

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605. The examiner can normally be reached M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GINA C JUSTICE/           Primary Examiner, Art Unit 1617